UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F ANNUAL REPORT [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report …………… For the transition period from …………… to …………… Commission file number000-13345 CALEDONIA MINING CORPORATION (Exact name of Registrant as specified in its charter) Canada (Jurisdiction of incorporation or organization) Greenstone Management Services Proprietary Limited 24 Ninth Street, Lower Houghton, Johannesburg, Gauteng 2198, South Africa (Address of principal executive offices) Steven Curtis, +27 11447 2499, scurtis@caledoniamining.com, 24 Ninth Street, Lower Houghton, Johannesburg, Gauteng 2198, South Africa (Name, telephone, email and/or facsimile number and address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act Common Shares, without par value 52,117,908 (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the closing of the period covered by the annual report: 52,117,908 Indicate by check mark if the registration is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes [X] No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. [] Yes[X] No Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [] International Financial Reporting Standards as issued by the International Accounting Standards Board [X] Other [ ] If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow 2 Item 17 [ ]Item 18 [ ] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court: N/A 3 TABLE OF CONTENTS ITEM 1 - IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 9 ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE 9 ITEM 3 - KEY INFORMATION 9 A.Selected Financial Data 9 B.Capitalization and Indebtedness 10 C.Reasons for the Offer and Use of Proceeds 10 D.Risk Factors 11 ITEM 4 - INFORMATION ON THE COMPANY 17 A.History and Development of the Company 17 B.Business Overview 19 C.Organizational Structure 32 D.Property, Plant and Equipment 32 ITEM 4A - UNRESOLVED STAFF COMMENTS 32 ITEM 5- OPERATING AND FINANCIAL REVIEW AND PROSPECTS 32 A.Operational Results 32 B.Trend Information 38 C.Off-Balance Sheet Arrangements 39 D.Tabular Disclosure of Contractual Obligations 39 ITEM 6 - DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 39 A.Directors and Senior Management 39 B.Compensation 42 C.Board Practices 44 D.Employees 44 E.Share Ownership 45 ITEM 7 - MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 47 A.Major Shareholders 47 B.Related Party Transactions 47 C.Interests of Experts and Counsel 48 ITEM 8 - FINANCIAL INFORMATION 48 A.Consolidated Statements and Other Financial Information 48 B.Significant Changes 49 ITEM 9 - THE OFFERING AND LISTING 49 A.Offering and Listing Details 49 ITEM 10 - ADDITIONAL INFORMATION 50 A.Share Capital 50 B.Memorandum and Articles of Association 50 C.Material Contracts 52 D.Exchange Controls 52 E.Taxation 52 F.Dividends and Paying Agents 57 G.Statement by Experts 57 H.Documents on Display 57 I.Subsidiary Information 58 ITEM 11 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 58 A.Currency Risk 58 B.Interest Rate Risk 58 C.Concentration of Credit Risk 59 D.Liquidity Risk 59 E.Commodity Price Risk 59 4 ITEM 12 - DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 59 ITEM 13 - DEFAULTS, DIVIDEND ARREARS AND DELINQUENCIES 60 ITEM 14 - MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 60 ITEM 15 - CONTROLS AND PROCEDURES 60 ITEM 16A - AUDIT COMMITTEE FINANCIAL EXPERT 61 ITEM 16B - CODE OF ETHICS 61 ITEM 16C - PRINCIPAL ACCOUNTANT FEES AND SERVICES 61 ITEM 16D - EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 61 ITEM 16E - PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 62 ITEM 16F - CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT 62 ITEM 16G - CORPORATE GOVERNANCE 62 ITEM 16H - MINE SAFETY DISCLOSURE 62 ITEM 17 - FINANCIAL STATEMENTS 62 Responded to in Item 18. 62 ITEM 18 - FINANCIAL STATEMENTS 62 ITEM 19 – EXHIBITS 63 5 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 20-F ("Annual Report") and the exhibits attached hereto contain "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995 and applicable Canadian securities legislation that involve risks and uncertainties relating, but not limited to, Caledonia’s current expectations, intentions, plans, and beliefs.Forward-looking information can often be identified by forward-looking words such as “anticipate”, “believe”, “expect”, “goal”, “plan”, “target”, “intend”, “estimate”, “could”, “should”, “may” and “will” or the negative of these terms or similar words suggesting future outcomes, or other expectations, beliefs, plans, objectives, assumptions, intentions or statements about future events or performance.Examples of forward-looking information in this Annual Report include: production guidance, estimates of future/targeted production rates, planned mill capacity increases, estimates of future metallurgical recovery rates and the ability to maintain high metallurgical recover rates, timing of commencement of operations and Caledonia’s plans and timing regarding further exploration, drilling and development, the prospective nature of exploration and development targets, the ability to upgrade and convert mineral resources to mineral reserves, capital costs, our intentions with respect to financial position and third party financing and future dividend payments.This forward-looking information is based, in part, on assumptions and factors that may change or prove to be incorrect, thus causing actual results, performance or achievements to be materially different from those expressed or implied by forward-looking information.Such factors and assumptions include, but are not limited to: failure to establish estimated resources and reserves, the grade and recovery of ore which is mined varying from estimates, success of future exploration and drilling programs, reliability of drilling, sampling and assay data, assumptions regarding the representativeness of mineralization being inaccurate, success of planned metallurgical test-work, capital and operating costs varying significantly from estimates, delays in obtaining or failures to obtain required governmental, environmental or other project approvals, changes in government regulations, legislation and rates of taxation, inflation, changes in exchange rates, fluctuations in commodity prices, delays in the development of projects and other factors. Potential shareholders and prospective investors should be aware that these statements are subject to known and unknown risks, uncertainties and other factors that could cause actual results to differ materially from those suggested by the forward-looking statements.Such factors include, but are not limited to: risks relating to estimates of mineral reserves and mineral resources proving to be inaccurate, fluctuations in gold price, risks and hazards associated with the business of mineral exploration, development and mining (including environmental hazards, industrial accidents, unusual or unexpected geological or structural formations, pressures, power outages, explosions, landslides, cave-ins and flooding), risks relating to the credit worthiness or financial condition of suppliers, refiners and other parties with whom the Company does business; inadequate insurance, or inability to obtain insurance, to cover these risks and hazards, employee relations; relationships with and claims by local communities and indigenous populations; political risk; availability and increasing costs associated with mining inputs and labor; the speculative nature of mineral exploration and development, including the risks of obtaining or maintaining necessary licenses and permits, diminishing quantities or grades of mineral reserves as mining occurs; global financial condition, the actual results of current exploration activities, changes to conclusions of economic evaluations, and changes in project parameters to deal with un-anticipated economic or other factors, risks of increased capital and operating costs, we are affected by environmental, safety or regulatory risks, expropriation, the Company’s title to properties including ownership thereof, increased competition in the mining industry for properties, equipment, qualified personnel and their costs, risks relating to the uncertainty of timing of events including targeted production rate increase and currency fluctuations.Shareholders are cautioned not to place undue reliance on forward-looking information.By its nature, forward-looking information involves numerous assumptions, inherent risks and uncertainties, both general and specific, that contribute to the possibility that the predictions, forecasts, projections and various future events will not occur.Caledonia reviews forward-looking information for the purposes of preparing each Annual Report, however Caledonia undertakes no obligation to update publicly or otherwise revise any forward-looking information whether as a result of new information, future events or other such factors which affect this information, except as required by law.For the reasons set forth above, investors should not place undue reliance on forward-looking statements. STATUS AS AN EMERGING GROWTH COMPANY Recently the United States Congress passed the Jumpstart Our Business Startups Act of 2012 (the "JOBS Act"), which provides for certain exemptions from various reporting requirements applicable to public companies that are reporting companies but not "emerging growth companies." We are an "emerging growth company" as defined in section 3(a) of the Exchange Act (as amended by the JOBS Act, enacted on April 5, 2012), and we will continue to qualify as an "emerging growth company" until the earliest to occur of: (a) the last day of the fiscal year during which we had total annual gross revenues of US$1,000,000,000 (as such amount is indexed for inflation every 5 years by the SEC) or more; (b) the last day of our fiscal year following the fifth anniversary of the date of the first sale of common equity securities pursuant to an effective registration statement under the Securities Act; (c) the date on which we have, during the previous 3-year period, issued more than US$1,000,000,000 in non-convertible debt; or (d) the date on which we are deemed to be a "large accelerated filer", as defined in Exchange Act Rule 12b-2. Therefore, we expect to continue to be an emerging growth company for the foreseeable future. 6 Generally, a registrant that registers any class of its securities under section 12 of the Exchange Act is required to include in the second and all subsequent annual reports filed by it under the Exchange Act, a management report on internal control over financial reporting and, subject to an exemption available to registrants that are neither an "accelerated filer" or a "larger accelerated filer" (as those terms are defined in Exchange Act Rule 12b-2), an auditor attestation report on management's assessment of internal control over financial reporting. However, for so long as we continue to qualify as an emerging growth company, we will be exempt from the requirement to include an auditor attestation report on management’s assessment of internal controls over financial reporting in its annual reports filed under the Exchange Act, even if we were to qualify as an "accelerated filer" or a "larger accelerated filer". CURRENCY All references to dollar amounts are expressed in the lawful currency of Canada, unless otherwise specifically stated.Per share amounts are expressed in Canadian dollars. NON-IFRS FINANCIAL INFORMATION This Annual Report contains financial statements of the Company prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. In addition, this Annual Report also contains non-IFRS financial measures (“Non-IFRS Measures”) including “on-mine cash cost per ounce”, “all-in sustaining cost per ounce”, “all-in cost per ounce”, “average realized gold price” and “adjusted earnings per share” as we believe these are useful metrics for measuring our performance. However, these Non-IFRS Measures do not have any standardized meaning prescribed by IFRS and are not necessarily comparable to similar measures presented by other publicly traded entities. These measures should be considered as supplemental in nature and not as a substitute for related financial information prepared in accordance with IFRS. FOREIGN PRIVATE ISSUER FILINGS As a foreign private issuer registered under section 12(b) of the Securities Exchange Act of 1934 (the"Exchange Act"), we are subject to section 13 of the Exchange Act, and we are required to file Annual Reports on Form 20-F and Reports of Foreign Private Issuer on Form 6-K with the SEC.However, we are exempt from the proxy rules under section 14 of the Exchange Act, and the short-swing profit rules under section 16 of the Exchange Act. CAUTIONARY NOTE TO U.S. INVESTORS REGARDING RESOURCE AND RESERVE ESTIMATES This Annual Report has been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of United States securities laws. The terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) - CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended. These definitions differ from the definitions in United States Securities and Exchange Commission (“SEC”) Industry Guide 7 under the United States Securities Act of 1993, as amended (the “Securities Act”). Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. 7 In addition, the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in and required to be disclosed by NI 43-101; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC. Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves. “Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable. Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC Industry Guide 7 standards as in place tonnage and grade without reference to unit measures. Accordingly, information contained in this Annual Report and the documents incorporated by reference herein contain descriptions of our mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. All references in this Annual Report to the terms “we”, “our”, “us”, “the Company” and “Caledonia” refer to Caledonia Mining Corporation. 8 ITEM 1 - IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not Applicable. ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE Not Applicable. ITEM 3 - KEY INFORMATION A. Selected Financial Data Table 3 A shows the applicable selected financial data for 2010, 2011, 2012, 2013 and 2014 pursuant to IFRS. Table 3 A (ii) shows the US$exchange rates against the Canadian $ for each of the 5-year periods indicated, for the period end and average exchange rate and the range of high and low rates for each year and the high and low exchange rates for the individualmonths ended March 27, 2015. Table 3A - Selected Financial Information prepared for 2014, 2013, 2012, 2011 and 2010 pursuant to IFRS - the figures presented being for the year ended or as of the end of each such year as applicable in the circumstances. Financial – All in C$ 000’s unless otherwise indicated Revenue Gross Profit 29, 881 Expense - (General and administration,interest and foreign exchange includingprovisions and impairments) Net Income /(Loss) – after income taxes from operations Net Income /(Loss) – after income taxes from continuing operations Cash and cash equivalent Current Assets Total Assets Current Liabilities Long Term Liabilities Working Capital Net Assets Total Capital Expenditures including Mineral Properties Financing Raised(repaid) 9 Share Information Market Capitalization (USD Thousands) at December 31 Shares Outstanding (Thousands)(1) OptionsOutstanding (Thousands)(1) Basic and diluted net income (loss) per share for continuing operations $ 0,093 $ (0,061) Basic and diluted net income (loss) per share for the year $ 0,093 $ (0,061) All share and option numbers are stated on the basis of the 1:10 reverse split that took place in 2013 Table 3A (ii) - Summary of Exchange Rates for the 5-year Period -2010 to 2014 The following table sets forth, for each of the years indicated, the exchange rate of the United States dollar into Canadian currency at the end of such year, the average exchange rate during each such year and the range of high and low rates for each such year as supplied by the Bank of Canada. On March 27, 2015, the exchange rate in effect for Canadian dollars exchanged for US dollars, expressed in terms of Canadian dollars was $0.8019. This exchange rate is based on the noon buying rates of the Bank of Canada, as obtained from the website www.bankofcanada.ca. Exchange Rate Rate at 31 December (1) Average Rate (2) High Rate (1) Low Rate (1) Notes: The rate of exchange is the Bank of Canada closing rate for the period 1 C$ to US$. The average rate means the average of the exchange rates during the year. The high and low rates of exchange for each of the months from December 2014 to March 27, 2015 are as follows: Sept 2014 Oct 2014 Nov 2014 Dec 2014 Jan 2015 Feb 2015 March 2015 Closing Average Hi Low B. Capitalization and Indebtedness Not Applicable. C. Reasons for the Offer and Use of Proceeds Not Applicable. 10 D. Risk Factors An investment in our common shares involves a high degree of risk and should be considered speculative. You should carefully consider the following risks set out below and other information before investing in our common shares.If any event arising from these risks occurs, our business, prospects, financial condition, results of operations or cash flows could be adversely affected, the trading price of our common shares could decline and all or part of any investment may be lost. Our operations are highly speculative due to the high-risk nature of our business, which include the acquisition, financing, exploration, development of mineral properties and operation of mines.The risks and uncertainties set out below are not the only ones we face.Additional risks and uncertainties not currently known to us or that we currently deem immaterial, may also impair our operations.If any of the risks actually occur, our business, financial condition and operating results could be adversely affected.As a result, the trading price of our common shares could decline and investors could lose part or all of their investment.Our business is subject to significant risks and past performance is no guarantee of future performance. Industry Competition The mining industry is a highly diverse and competitive international business.The selection of geographic areas of interest are only limited by the degree of risk a company is willing to accept by the acquisition ofproperties in emerging or developed markets and/or prospecting in explored or virgin territory.Mining, by its nature, is a competitive business with the search for fresh ground with good exploration potential and the raising of the requisite capital to move projects forward to production.Globally the mining industry is prone to cyclical variations in the price of the commodities produced by it, as dictated by supply and demand factors, speculative factors and industry-controlled marketing cartels.Nature provides the ultimate uncertainty with geological and occasionally climatic surprises. Commensurate with the acceptance of this risk profile is the potential for high rewards. Country Risk The jurisdictions in which the Company operates are unpredictable.Assets and investments in these foreign jurisdictions are subject to risks that are usually associated with operating in a foreign country and, any of these could result in a material adverse effect on the business, results of operations or financial performance of the Company.These risks include, but are not limited to, access to assets, labour disputes and unrest; arbitrary revocation of government orders, approvals, licenses and permits; corruption; uncertain political and economic environments; bribery; war; civil disturbances and terrorist actions; sudden and arbitrary changes to laws and regulations; delays in obtaining government permits; limitations on foreign ownership; more onerous foreign exchange controls; currency devaluations; import and export regulations; inadequate, damaged or poorly maintained infrastructure; and endemic illnesses.There can be no guarantee that governments in these jurisdictions will not unilaterally expropriate the property of companies that are involved in mining or that have a majority foreign ownership or for any other reason. Significant operations of Caledonia are currently conducted in Zimbabwe and, as such, these operations are exposed to various levels of political, economic and other risks and uncertainties in addition to those set out above.These risks and uncertainties include, but are not limited to, expropriation and nationalization, or mandatory levels of Zimbabwean ownership beyond currently mandated levels; renegotiation or nullification of existing concessions, licences, permits and contracts; illegal mining; changes in taxation policies; restrictions on foreign exchange and repatriation; and changing political conditions, currency controls and governmental regulations that favour or require the awarding of contracts to local contractors or require foreign contractors to employ citizens of, or purchase supplies from, a particular jurisdiction. Exploration and Development Exploration, development and production activities are subject to political, economic and other risks, including: -cancellation or renegotiation of contracts; -changes in local and foreign laws and regulations; -changes in tax laws; - delays or refusal in granting prospecting permissions, mining authorizations and work permits for foreign management staff; -environmental controls and permitting; -expropriation or nationalization of property or assets; -foreign exchange controls; -government mandated social expenditures; - import and export regulation, including restrictions on the sale of their production in foreign currencies; 11 -industrial relations and the associated stability thereof; -inflation of cost that is not compensated for by a currency devaluation; - requirement that a foreign subsidiary or operating unit have a domestic joint venture partner, which, possibly, the foreign company must subsidize; - restrictions on the ability of local operating companies to sell their production for foreign currencies, and on the ability of such companies to hold these foreign currencies in offshore and/or local bank accounts; -restrictions on the ability of a foreign company to have management control of exploration and/or development and/or mining operations; -restrictions on the remittance of dividend and interest payments offshore; -retroactive tax or royalty claims; -risks of loss due to civil strife, acts of war, guerrilla activities, insurrection and terrorism; -royalties and tax increases or claims by governmental entities; -unreliable local infrastructure and services such as power, communications andtransport links; -demands or actions by native or indigenous groups; - other risks arising out of foreign sovereignty over the areas in which operations are conducted; -lack of uninterrupted power supplies; and - lack of investment funding; Such risks could potentially arise in any country in which Caledonia operates. Effective January 1, 2012, Zimbabwe increased the gross royalty payable to the Zimbabwe Government from 4.5% to 7% of the gross revenues received by mining companies operating in Zimbabwe from gold sales. Effective January 1, 2014, there was a change in the regulations which means that the royalty payable to the Zimbabwe government was no longer allowable as a deduction for the purposes of calculating income tax.With effect from October 1, 2014 the royalty rate was reduced to 5%.Changes to Zimbabwean legislation in January 2014 required all Zimbabwean gold producers to sell their production to Fidelity Printers and Refiners Limited (“Fidelity”) for a sale value which represents 98.5% of the value of the gold contained.Prior to this change, Blanket sold its gold to a non-Zimbabwean refiner and received 100% of the value of the gold contained.Effective February 2015 the realised gold price in 2014 represents 98.5% of the value of the gold that is received by Blanket in terms of its sale agreement to Fidelity. With effect from February 3, 2015, Blanket receives 98.75% of the value of the gold it delivers to Fidelity. In January 2008 the Zambian government announced the following changes to its tax laws that would have had a bearing on the Nama Project.The keychanges were: ·Increase in mineral royalty from 0.6% to 3% ·Increase in profit tax rate from 25% to 30% ·Introduction of variable profit tax of 15% for net profit above 8% ·Introduction of a windfall profit tax for copper and cobalt mines ·Capital allowances reduced from 100% to 25% These measures were highly controversial with mining companies, many of which invested in the country under specific tax incentives andformalized their businessmodels accordingly. Various representations were made by the mining companies both directly and through the Chamber of Mines to the government following the budget announcement at the end of January 2008. The Zambian government in January 2009 announced improvements to the taxation of mining companies, in particular: · the abolition of windfall tax · the return of capital allowances back to 100%. Whilst these changes are welcome, the royalty remains unchanged at 3% during 2014 and we make the observation that at low cobalt prices, the royalty can give rise to a very significant tax burden on the project. 12 Subsequent to the evaluation of the latest drilling results at Nama in 2013, the Board has decided to impair the full carrying value of the Nama development assets and no further exploration funds will be allocated to the projects. As a result of the foregoing, Caledonia’s exploration, development and production activities in Zimbabwe may be substantially affected by factors beyond Caledonia’s control, any of which could materially adversely affect Caledonia’s financial position or results from operations. Furthermore, in the event of a dispute arising from such activities, Caledonia may be subject to exclusive jurisdiction of courts outside North America or may not be successful in subjecting persons to the jurisdiction of the courts in North America, which could adversely affect the outcome of a dispute. The Company needs to identify new resources to replace ore which has been depleted by mining activities and to commence new projects.No assurance can be given that exploration conducted by the Company will be successful in identifying sufficient mineral resources of an adequate grade and suitable metallurgical characteristics suitable for further development or production. Other than the Blanket Mine, the Company’s properties are in the exploration stage and are without any known bodies of commercial ore.Further development of the properties will only proceed upon obtaining satisfactory exploration results. There is no assurance that the Company’s mineral exploration activities will result in any discoveries of commercial bodies of mineral reserves.The long-term profitability of the Company’s operations will, in part, be directly related to the costs and success of its exploration programs, which may be affected by a number of factors. Government Approvals, Permits and Licenses Government approvals, permits and licenses are required in connection with a number of the Company’s activities and additional approvals, permits and licenses may be required in the future.The duration and success of the Company’s efforts to obtain approvals, permits and licenses are contingent upon many variables outside of the Company’s control.Obtaining governmental approvals, permits and licenses can increase costs and cause delays depending on the nature of the activity and the interpretation of applicable requirements implemented by the relevant authority.While the Company or its affiliates currently hold the necessary licenses to conduct its operations there can be no assurance that all necessary approvals, permits and licenses will be maintained or obtained or that the costs involved will not exceed the Company’s estimates or that the Company will be able to maintain such permits or licenses.To the extent such approvals, permits and licenses are not obtained or maintained, the Company may be prohibited from proceeding with planned drilling, exploration, development or operation of properties which could have a material adverse effect on the Company’s business, results of operations and financial performance. History of Losses; Accumulated Deficit; No Assurance of Revenue or Operating Profit Since inception in February 1992, Caledonia has recorded a loss in every year except 1994, 2000, 2010, 2011, 2012 and 2014.As at December 31, 2014, the consolidated accumulated deficit was $159,459,000.Failure to achieve and maintain profitability may adversely affect the market price of our common shares. There can be no assurance that we will achieve profitability in the future or at all. Write-downs on capital assets and mineral properties are typical for the mining industry.Caledonia’s policy is to review the assets relative to current market conditions on an annual basis. Development Risk The Company is engaged in further development activities at Blanket Mine and its surrounding properties.Construction and development of projects are subject to numerous risks including, but not limited to: obtaining equipment, permits and services; changes in regulations; currency rate changes; labor shortages; fluctuations in metal prices; and the loss of community support. Substantial expenditures are required to establish reserves through drilling, to develop metallurgical processes to extract metal(s) from ore and to develop the mining, processing facilities and infrastructure at any site chosen for mining.Although substantial benefits may be derived from the discovery of a major mineralized deposit, no assurance can be given that minerals will be discovered in sufficient quantities or grades, or the estimated operating costs of the mining venture are sufficient, to justify development of the deposit, or that the funds required for development can be obtained on a timely and economically acceptable basis. The marketability of any minerals acquired or discovered may be affected by numerous factors which are beyond the Company’s control and which cannot be predicted, such as metal price and market fluctuations, the proximity and capacity of milling facilities, mineral markets and processing equipment, and such other factors as government regulations, including regulations relating to royalties, allowable production, importing and exporting of minerals, and environmental protection.Depending on the price of minerals produced, the Company may determine that it is not commercially feasible to commence or continue commercial production. 13 Production Estimates Estimates for future production, including those at Blanket Mine, are based on mining plans and are subject to change.Production estimates are subject to risk and no assurance can be given that future production estimates will be achieved.Actual production may vary from estimated production for a variety of reasons including un-anticipated variations in grades, mined tonnages and geological conditions, accident and equipment breakdown, changes in metal prices and the cost and supply of inputs and changes to government regulations. Fluctuating Minerals Prices and Foreign Currency Exchange Rates As Caledonia’s activities primarily relate to the exploration, development and production of minerals, the fluctuating world prices for such minerals have a significant potential effect on the Company’s future activities and the profitability of any of its minerals production activities.There is never any assurance, when activities are undertaken, or production operations are commenced, that the World price of the minerals involved will continue at a sufficiently high price to justify the ongoing activities or the continuation of the production. The Company’s revenues, operations and exploration and development projects are, and are expected to be, heavily derived from and influenced by the price of gold, which is particularly subject to fluctuation and has fluctuated significantly in recent years.The price of gold is affected by numerous factors beyond the Company’s control including, but not limited to: international economic and political conditions; expectations of inflation; international currency exchange rates; interest rates; global or regional consumption patterns; speculative activities; levels of supply and demand; increased production due to new mine developments and improved mining and production methods; availability and costs of metal substitutes and; inventory carrying costs.The effect of these factors on the price of gold, and therefore the economic viability of the Company’s operations cannot be accurately predicted.Caledonia has not adopted any strategies to control the effect of mineral price fluctuations because the Company’s cash resources currently exceed its planned and foreseeable commitments. Most costs incurred by the Company in its exploration, development and production activities in southern Africa have to be paid in local currencies.However, mineral prices are generally quoted in United States dollars.The profitability of any production operations of the Company and the potential profitability of its exploration and development activities will therefore be seriously affected by adverse changes in the currency exchange rates. The operating results and financial position of Caledonia are reported in Canadian dollars in the consolidated financial statements. The fluctuation of the Canadian dollar in relation to other currencies will consequently have an impact upon the profitability of Caledonia and may also affect the carrying amount of Caledonia’s assets and the amount of shareholders’ equity. Caledonia does not use any derivative instruments to reduce its foreign currency risks. In 2009, the government of Zimbabwe made foreign currencies legal tender in Zimbabwe and abolished the Zimbabwe dollar. However, there is no guarantee that the Zimbabwe government will not reintroduce the local currency. Credit Risk Exposure Credit risk is the risk that a party with a contractual obligation to Caledonia will default causing a loss to Caledonia.New regulations introduced by the Zimbabwean Ministry of Finance in January 2014 require that all gold produced in Zimbabwe must be sold to Fidelity, a company which is controlled by the Zimbabwean authorities.Accordingly, all of Blanket’s production is sold to Fidelity.To date, Blanket has received all payments due from Fidelity in full and on time.This arrangement introduces a new credit risk, beyond the control of Caledonia or Blanket, that receivables and contractual performance due from Fidelity will not be paid or performed in a timely manner, or at all. In 2009, gold bonds were issued by the Reserve Bank of Zimbabwe to Blanket Limited as a result of non-payment for gold previously sold by Blanket Mine to the Reserve Bank of Zimbabwe since 2008.The Reserve Bank of Zimbabwe has failed to redeem the gold bonds and also failed to give any reliable verification of when Blanket Mine would be paid.As a result of this failure, Caledonia was required to write off the gold bonds to $nil value. Further, if Fidelity or the Zimbabwean government were unable or unwilling to conduct business with the Company, or satisfy obligations to the Company, the Company could experience a material adverse effect upon its operations and financial performance. 14 Indigenization The government of Zimbabwe has introduced legislation (typically referred to as indigenisation) requiring companies to facilitate participation in their shareholdings and business enterprises by the indigenous population.In not all instances is it assured that such interests will have to be paid for at full fair value, which may result in increased political and economic risks of operating in that area. As reported the Blanket Mine in Zimbabwe has complied with the requirements of the Indigenisation Act in Zimbabwe whereby indigenous shareholders legally own 51% ownership of Blanket Mine (1983) (Pvt) Ltd in 2012. Government Regulation Failure to comply with applicable laws, regulations and requirements in the countries in which Caledonia operates may result in enforcement action, including orders calling for the curtailment or termination of operations on its property, or calling for corrective or remedial measures requiring considerable capital investment.Although the Company believes that its activities are currently carried out in all material respects in accordance with applicable rules and regulations, no assurance can be given that new rules and regulations will not be enacted or that existing rules and regulations will not be applied in a manner that could limit or curtail production or development of the Company’s properties or otherwise have a material adverse effect on the Company’s business, results of operations and financial performance. Need for Additional Funds The Company expects that for at least 2015, 2016 and 2017, it can fund all of its exploration, development and production operations from internal funds – and that it will not have to seek externally sourced funding for those years. However there can be no guarantees and the situation will be consistently monitored. Dependence upon Key Personnel Caledonia’s success depends (i) on the continued contributions of its directors, executive officers, management and consultants, and (ii) on Caledonia’s ability to attract new personnel whenever Caledonia seeks to implement its business strategy.The loss of the services of any of these persons could have a materially adverse effect on the Company’s business, prospects results of operations and financial performance. The limited availability of mining and other technical skills and experience in Zimbabwe and the difficulty of attracting appropriately skilled employees to Zimbabwe creates a risk that appropriate skills may not be available if, for whatever reason, the current skills base at the Blanket Mine is depleted. There is no assurance that the Company will always be able to locate and hire all of the personnel that it may consider that it requires.The Company, where it considers it appropriate, engages consulting and service companies to undertake some of the work functions. Mr. S.E. Hayden resigned as President and Chief Executive Officer on November 18, 2014 and resigned as a Director on 6 December, 2014. Mr. S.R. Curtis was appointed as a suitable candidate with the necessary experience and skills to act in his new role as President and Chief Executive Officer to replace Mr. S.E Hayden. Possible Volatility of Share Price Market prices for mining company securities, by their nature, are volatile. Factors, such as rapidly changing commodity prices, political unrest globally and in countries where Caledonia operates, speculative interest in mining stocks etc. are but a few factors affecting the volatility of the share price.Caledonia’s shares are listed on the Toronto Stock Exchange, listed its shares on the London Stock Exchange’s Alternative Investment Market (“AIM”) in June 2005 – and secured the quotation of its shares in the U.S. on the OTCQX commencing October 10, 2011. Mineral Title The Company is not aware of any significant competing ownership claims or encumbrances respecting title to its properties.There can be no guarantee, however, that there are no competing ownership claims or encumbrances respecting its properties or that challenges to title will not be made in the future. 15 Increasing input costs Mining companies generally have experienced higher costs of steel, reagents, labor and electricity and from local and national government for levies, fees, royalties and other direct and indirect taxes.Blanket’s planned growth should allow the fixed cost component to be absorbed over increased production, thereby helping to alleviate somewhat the effect of any further price increases. Infrastructure and Related Risks Infrastructure, including electricity supplies, that may be currently available and used by Caledonia may, as result of natural disaster, incorrect or inadequate maintenance, sabotage or for other reasons, be destroyed or made unavailable or available in a reduced capacity.Were this to occur, operations at the Company’s properties may become more costly or have to be curtailed or even terminated, potentially having serious adverse consequences to the Company’s financial condition and viability that could, in turn, have a material adverse effect on the Company’s business, results of operations or financial performance. Operational Hazards and Risks The Company is subject to risks typical in the mining business.These include, but are not limited to, operational issues such as unexpected geological conditions or earthquakes causing unanticipated increases in the costs of extraction or leading to falls of ground and rock bursts, particularly as mining moves into deeper levels.Major cave-ins, flooding or fires could also occur under extreme conditions.Although equipment is monitored and maintained and all staff receives safety training, accidents caused by equipment failure or human error could occur.Such occurrences could result in damage to, or destruction of, mineral properties or production facilities, personal injury or death, environmental damage, delays in mining, monetary losses and possible legal liability.As a result, the Company may incur significant liabilities and costs that could have a material adverse effect upon its business, results of operations and financial performance. Legal Risks Caledonia may become party to legal claims arising in the ordinary course of business.There can be no assurance that unforeseen circumstances resulting in legal claims will not result in significant costs or losses.In the event of a dispute arising in respect of Caledonia’s foreign operations, Caledonia may be subject to the exclusive jurisdiction of foreign courts or may not be successful in subjecting foreign persons to the jurisdiction of courts in Canada or international arbitration.The legal and political environments in which the Company operates may make it more likely that laws will not be enforced and that judgments will not be upheld.If Caledonia is unsuccessful in enforcing its rights under the agreements to which it is a party or judgments that have been granted, or if laws are not appropriately enforced, it could have a material adverse effect on Caledonia’s business, results of operations and financial performance. Illegal mining There has been an increase in illegal mining activities on properties controlled by Blanket.This gives rise to increased security costs and an increased risk of theft and damage to equipment.Blanket has received adequate support and assistance from the Zimbabwean police in investigating such cases. Labor Relations Most of the employees are members of the Associated Mine Workers Union of Zimbabwe.Pay rates for all wage-earning staff are negotiated on a Zimbabwe industry-wide basis between the union and representatives of the mine owners.Any industrial action called by the Union may affect the Company’s operations even though the Company’s operations may not be at the root cause of the action. Strikes, lockouts or other work stoppages could have a material adverse effect on the Company’s business, results of operations and financial performance.In addition, any work stoppage or labor disruption at key customers or service providers could impede the Company’s ability to supply products, to receive critical equipment and supplies for its operations or to collect payment from customers encountering labor disruptions.Work stoppages or other labor disruptions could increase the Company’s costs or impede its ability to operate one or more of its operations. Environmental, Health and Safety Factors The Company’s exploration, development and operations are subject to environment, health and safety laws and regulations (“EH&S”) in the countries in which the relevant activity is being conducted.There is no assurance that future changes in EH&S, if any, will not adversely affect the Company’s exploration and development programs or its operations.There is no assurance that regulatory and environmental approvals required under EH&S will be obtained on a timely basis or at all. 16 A breach of EH&S may result in the temporary suspension of operations, the imposition of fines, other penalties (including administrative penalties and regulatory prosecution), and government orders, which could potentially have a material adverse effect on operations. Future Acquisitions Caledonia continually seeks to replace and expand its reserves through the exploration of its existing properties and may expand through acquisitions of interests in new properties or of interests in companies which own such properties.Acquisitions involve a number of risks, including: the possibility that the Company, as a successor owner, may be legally and financially responsible for liabilities of prior owners; the possibility that the Company may pay more than the acquired company or assets are worth; the additional expenses associated with completing an acquisition and amortizing any acquired intangible assets; the difficulty of integrating the operations and personnel of an acquired business; the challenge of implementing uniform standards, controls, procedures and policies throughout an acquired business; the inability to integrate, train, retain and motivate key personnel of an acquired business; and the potential disruption of the Company’s ongoing business and the distraction of management from its day-to-day operations.These risks and difficulties, if they materialize, could disrupt the Company’s ongoing business, distract management, result in the loss of key personnel, increase expenses and otherwise have a material adverse effect on the Company’s business, results of operations and financial performance. ITEM 4 - INFORMATION ON THE COMPANY A. History and Development of the Company Caledonia was incorporated, effective February 5, 1992, by the amalgamation of three predecessor companies.It exists pursuant to the Canada Business Corporations Act. Following the creation of Caledonia its shares were listed for trading on the Toronto Stock Exchange and quoted on the NASDAQ small caps market.On October 16th 1998, Caledonia announced that NASDAQ would no longer quote Caledonia’s securities for trading.Caledonia’s common stock then commenced trading on NASDAQ’s OTC Bulletin Board system.In June 2005 Caledonia was admitted to the London Stock Exchange’s AIM market under the ticker symbol “CMCL”.Its Toronto Stock Exchange trading symbol is “CAL”.Effective October 10, 2011 the shares commenced trading in the U.S. on the OTCQX under the ticker symbol CALVF. The addresses and telephone numbers of Caledonia’s principal offices are: African Office - South Africa Representational Offices - Canada Greenstone Management Services Proprietary Limited Suite 4009, 1 King Street West 24, 9th Street, Lower Houghton
